Citation Nr: 1231404	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  06-07 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a disorder manifested as chest pains, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1973 to September 1994, including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in July 2006 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In July 2006 and July 2011, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.

As stated in the July 2011 Board Remand, the Board notes there are numerous claims that have not been adjudicated by the RO.  The issues of entitlement to service connection for costochondritis, chronic sinusitis, recurring pterygium, residuals of a broken nose, repair of a deviated septum and hearing loss were raised by the Veteran's representative in a May 2011 statement.  The Veteran has also claimed entitlement to service connection for hypertension, as secondary to service-connected diabetes mellitus, type 2 and entitlement to increased ratings for his bilateral knee disability.  See July 2006 statement.  Furthermore, the issues of entitlement to increased ratings for bilateral knees, elbows, ankles and feet were referred to the RO previously in the August 2007 and July 2011 Remands, yet it does not appear as though any action has been taken.  Finally, the claims for entitlement to service connection for radiculopathy as secondary to service-connected degenerative joint disease of the lumbar spine, entitlement to service connection for peripheral neuropathy as secondary to diabetes mellitus, type 2, and entitlement to service connection for erectile dysfunction as secondary to diabetes mellitus, type 2, entitlement to service connection for gastroesophageal reflux disease and entitlement to service econnection for gall bladder disease are also referred to the RO for appropriate action.  See August 2009 and May 2012 VA examinations.  

All of these claims must be properly developed and adjudicated.


FINDING OF FACT

A disorder manifested as chest pains is causally or etiologically due to service.


CONCLUSION OF LAW

Service connection for a disorder manifested as chest pains is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.317 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.


II.  Entitlement to Service Connection for a Disorder Manifested by Chest Pains, to Include as Due to an Undiagnosed Illness

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).  

The Board notes, however, that the Veteran began experiencing chest pains prior to his time in Southwest Asia.  See December 1974 service treatment record.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is seeking entitlement to service connection for a disorder manifested by chest pains.  He asserts that he began experiencing chest pains during service and that he continues to experience the same symptoms to date.

Service treatment records were reviewed.  The Veteran's entrance examination from October 1973 did not note any chest pains or abnormalities.  Treatment records indicate the Veteran complained of chest pains throughout service.  In December 1974, the Veteran complained of chest pain along his sternum for the prior two weeks.  He was diagnosed with "c-c syndrome."  In September 1983, the Veteran had a chest x-ray that revealed a small calcification on the left side.  In November 1984, the Veteran complained of bilateral flank pain, reporting it was a deep pressure pain on both sides.  He was diagnosed with bilateral flank pain, etiology unknown.  In May 1990, it was noted that he was exposed to asbestos for a total of 14 years during service while doing brake repairs.  In November 1993, he complained of sharp chest pains and he was diagnosed with musculoskeletal pain.

During an addendum VA examination from August 2002, the Veteran reported since his time in the Gulf War he has had chronic chest pain with muscle cramps along the sides of his chest when he stretches.  A chest x-ray was normal.  An echocardiogram (EKG) showed no acute changes or ischemia.

The Veteran was afforded a respiratory examination in March 2009 and he was diagnosed with costochondritis.  However, at the time, no medical opinion was obtained.

In July 2006, the Veteran testified that he experienced chest pains during Desert Storm.  He described the pain as pressure and tightness and indicated that he continues to experience these symptoms approximately one to two times per week.  See July 2006 BVA Hearing Transcript, pages 15-18.  The Veteran has asserted that he currently experiences the same type of chest pains that began during service.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's assertions to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

The Veteran was afforded a VA examination in October 2011.  After examination, the Veteran was diagnosed with muscle cramps of the chest wall.  No medical opinion was obtained.

VA outpatient records indicate that as recently as January 2012 the Veteran complained of occasional chest pain that occurred more frequently when walking but also occasionally when sitting.  See January 2012 treatment note.

The Veteran was afforded a VA examination in May 2012.  The examiner noted that the Veteran was diagnosed with costochondritis in the service, that he was a "PPD converter," and that he was given isonicotinylhydrazine (INH) during service.  The Veteran reported having similar pains as to those experienced during service, sometimes while walking and sometimes at rest.  The examiner opined that the claimed disorder was at least as likely as not incurred in or caused by service.  The examiner commented that the Veteran's current complaints are not of respiratory origin, but he had similar complains during service.  The examiner noted that the Veteran has a chronic disorder similar to his symptoms he had in service but that the nature of the current symptoms is unknown.

The Board finds the Veteran has a chronic disability that had its onset during service, and therefore is entitled to service connection.  If the claimed condition is noted during service or any applicable presumption period, continuity of symptomatology is demonstrated thereafter, and competent evidence relates the present condition to that symptomatology, service connection for the claimed condition may be established.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  Here, the claimed condition is undeniably noted during service and continuity of symptomatology is clearly demonstrated by the Veteran's lay statements as well as post-service treatment records.  Additionally, the May 2012 VA examiner has opined that the Veteran's chest pains are at least as likely as not caused by or incurred during service.  Although the exact diagnosis of the Veteran's disability is unknown, it has been established through evidence that the disability began during service and has persisted to date.  

Therefore, the Board finds that there is abundant evidence that there has been a continuity of symptomatology such as to warrant entitlement to service connection, and the benefit of the doubt is resolved in the Veteran's favor.  


ORDER

Entitlement to service econnection for a disorder manifested as chest pains is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


